Case 1:19-cv-05492-RMB-KMW Document 1-3 Filed 02/12/19 Page 1 of 3 PagelID: 12

EXHIBIT A

 
Case 1:19-cv-05492-RMB-KMW Document 1-3 Filed 02/12/19 Page 2 of 3 PagelD: 13

Andrew La Fiura, Esq. (Bar ID #050131988)
Malcolm J. Ingram, Esq. (Bar ID #207282017)
JACKSON LEWIS P.C.

Three Parkway

1601 Cherry Street, Suite 1350

Philadelphia, PA 19102

267-3 19-7802

ATTORNEYS FOR DEFENDANTS

NICK SIMPKINS, : SUPERIOR COURT OF NEW JERSEY
: LAW DIVISION; CUMBERLAND
Plaintiff, : COUNTY
: Civil Action No.: CUM-L-000026-19
Vv.

LUXOTTICA RETAIL, ERIK RIENECKER,

LOUIS CHESTMAN, JOHN DOES 1-10, : NOTICE OF FILING NOTICE FOR
: REMOVAL
Defendants.
TO: = Clerk David R, Castellani, Esq.
Superior Court of New Jersey 450 Tilton Road, Suite 245
District of New Jersey 109 S. Warren Street
60 W. Broad Street Northfield, New Jersey 08225
Bridgeton, NJ 08302 (609) 641-2288

PLEASE TAKE NOTICE that on February 12, 2019, Defendants Luxottica of America
Inc. (erroneously named Luxottica Retail), Erik Rienecker, and Louis Chestman (“Defendants”)
electronically filed a Notice for Removal of this action to the United States District Court for the
District of New Jersey with that court.

PLEASE TAKE FURTHER NOTICE that in accordance with 28 U.S.C, § 1446,
Defendants are submitting a true and correct copy of that Notice for Removal, which is attached
hereto as Exhibit A, for filing with the Superior Court of New Jersey, Law Division, Cumberland

County.

 
Case 1:19-cv-05492-RMB-KMW Document 1-3 Filed 02/12/19 Page 3 of 3 PagelD: 14

Dated: February 12, 2019

Respectfully submitted,

Lal LO
Andrew La Fiura, ab ID #050131988)
Malcolm J. Ingram, Esq. (Bar ID #207282017)
Three Parkway
1601 Cherry Street, Suite 1350
Philadelphia, PA 19102
267-319-7802
ATTORNEYS FOR DEFENDANTS

 
